                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

PRECIOUS MCAFEE,                                    )
                                                    )
       Plaintiff,                                   )
                                                    ) Case No. 4:20-CV-00148-BP
                                                    )
v.                                                  )
                                                    )
HARRAH’S NORTH KANSAS CITY,                         )
LLC                                                 )
     Defendant.                                     )

                               CLERK’S ORDER OF DISMISSAL

       On the 30th day of November 2020, the parties herein having filed a Stipulation for

Dismissal With Prejudice pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure,

       IT IS ORDERED that plaintiff’s complaint is hereby dismissed with prejudice. Each

party to bear its own costs.



                                            AT THE DIRECTION OF THE COURT

                                            Paige Wymore-Wynn, Clerk of Court
                                                   /s/ Kelly McIlvain
                                                   Deputy Clerk



Date: December 4, 2020




           Case 4:20-cv-00148-BP Document 21 Filed 12/04/20 Page 1 of 1
